DETAILED ACTION
Applicant’s Application filed on September 14, 2020 and December 16, 2020 has been reviewed. 
Claims 1-20 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 22, 2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-8, 10-17 and 19-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18 of US Patent No. 10,778,739.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims 1-18 of US Patent No. 10,778,739 are similar to claims 1-8, 10-17 and 19-20 in present application, the teachings of both applications are directed involve causing the media playback system to play back the limited-access media.  Please see further explanation below.  Differences are bolded and omissions are underlined in following comparison tables.

Current Application claims 1-8
739’ patent claims 1-6 and 8-11
1. A first playback device comprising:
at least one processor;
a non-transitory computer-readable medium; and
program instructions stored on the non-transitory computer-readable medium that are executable by the at least one processor such that the first playback device is configured to:


during a first period of time, operate as part of a media playback system that does not include any other playback device that has access to given limited-access media, such that the first playback device is not authorized to access the given limited-access media during the first period of time;
detect that a second playback device has been added to the media playback system, wherein the second playback device is provisioned with a limited-playback device characteristic that facilitates access to the given limited-access media, and wherein the addition of the second playback device to the media playback system provides authorization to access the given limited-access media to any other playback device in the media playback system; and






during a second period of time that begins after detecting that the second playback device has been added to the media playback system:
receive a request to play back the given limited-access media that the first playback device was not previously authorized to access during the first period of time;
obtain the given limited-access media; and
play back the given limited-access media. 







8. The first playback device of claim 1, wherein the program instructions stored on the non-transitory computer-readable medium that are executable by the at least one processor such that the first playback device is configured to detect that the second playback device has been added to the media playback system comprise program instructions stored on the non-transitory computer-readable medium that are executable by the at least one processor such that the first playback device is configured to determine that the second playback device has been registered with a user account of the media playback system.

a processor;
a network interface;
a non-transitory computer-readable medium; and
program instructions stored on the non-transitory computer-readable medium that, when executed by the processor, cause the playback device to perform functions comprising:
determining that a particular playback device having a limited-playback device characteristic is included within the given media playback system, wherein the limited-playback device characteristic comprises a particular model of playback device;


after determining that the particular playback device is included within the given media playback system, (i) transmitting an identification message comprising a device identifier of the particular playback device, wherein the device identifier indicates a right to access limited-access media, and (ii) causing the particular playback device to be registered with a user account of the given media playback system;
after transmitting the identification message, receiving the limited-access media, wherein playback of the limited-access media is limited to 
based on determining that the particular playback device having the limited-playback device characteristic is included within the given media playback system, causing one or more playback devices within the given media playback system that lack the limited-playback device characteristic to retrieve and play back the limited access media; and
after registration of the particular playback device with the user account of the given media playback system, causing one or more playback devices within a different media playback system that lack the limited-playback device characteristic to retrieve and play back the limited-access media, wherein the particular playback device has been moved to the different media playback system.

9. The playback device of claim 1, wherein the playback device is separate from the particular playback device.

10. The playback device of claim 1, wherein the playback device lacks the limited-playback device characteristic.



















before obtaining the given limited-access media, receive a token, wherein the token represents the authorization to access the given limited-access media; and
before obtaining the given limited-access media, transmit the token.
4. The playback device of claim 1, further comprising program instructions stored on the non-transitory computer-readable medium that, when executed by the processor, cause the playback device to perform functions comprising:

before receiving the limited-access media, receiving a token, wherein the token represents a right to access the limited-access media; and

before receiving the limited-access media, transmitting the token.
4. The first playback device of claim 1, wherein the program instructions stored on the non-transitory computer-readable medium that are executable by the at least one processor such that the first playback device is configured to obtain the given limited-access media comprise program instructions stored on the non-transitory computer-readable medium that are executable by the at least one processor such that the first playback device is configured to receive the given limited-access media from the second playback device.
3. The playback device of claim 1, wherein causing the one or more playback devices within the given media playback system that lack the limited-playback device characteristic to retrieve and play back the limited-access media comprises causing at least the particular playback device to play back the limited-access media.
5. The first playback device of claim 1, further comprising program instructions stored on the non-transitory computer-readable medium that are executable by the at least one processor such that the first playback device is configured to:

determine that the given limited-access media can only be played back by (a) the second playback device and (b) one or more playback devices that are grouped with the second playback device for synchronous playback, and wherein the program instructions stored on the non-transitory computer-readable medium that are executable by the at least one processor such that the first playback device is configured to play back the given limited-access media comprise program instructions stored on the non-transitory computer-readable medium that are executable by the at least one processor such that the first playback device is configured to play back the given limited-access media in synchrony with the second playback device.
5. The playback device of claim 1, further comprising program instructions stored on the non-transitory computer-readable medium that, when executed by the processor, cause the playback device to perform functions comprising:

determining that the limited-access media can only be played back by (a) the particular playback device and (b) one or more playback devices that are bonded with the particular playback device.


11. The playback device of claim 1, further comprising program instructions stored on the non-transitory computer-readable medium that, when executed by the processor, cause the playback device to perform functions comprising:
determining that the limited-access media can only be retrieved and played back by (a) the particular playback device and (b) one or more playback devices that are grouped with the particular playback device.
6. The first playback device of claim 1, wherein the given limited-access media comprises a playback characteristic, and wherein a configuration of the second playback device is 


8. The playback device of claim 1, wherein determining that the particular playback device having the limited-playback device characteristic is included within the given media playback system comprises:





determining that the particular playback device is in communication with the playback device via a local area network utilized by the given media playback system.

TABLE 1

The difference between claims 1 and 8 of the current application and claims 1, 9 and 10 of the 739’ patent is that the current application detect that a second playback device has been added to the media playback system and the 739’ patent after determining that the particular playback device is included within the given media playback system.  Both the current application and the 739’ patent used to involve causing the media playback system to play back the limited-access media.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute “detect that a second playback device has been added to the media playback system” with “after determining that the particular playback device is included within the given media playback system” because the remaining elements would have performed the same function (i.e., involve causing the media playback system to play back the limited-access media) as before.  Such substitution would not interfere with the functionality of 
Current Application claims 10-17
739’ patent claims 12-18
10. A non-transitory computer-readable medium, wherein the non-transitory computer-readable medium is provisioned with program instructions that, when executed by at least one processor, cause a first playback device to:

during a first period of time, operate as part of a media playback system that does not include any other playback device that has access to given limited-access media, such that the first playback device is not authorized to access the given limited-access media during the first period of time;
detect that a second playback device has been added to the media playback system, wherein the second playback device is provisioned with a limited-playback device characteristic that facilitates access to the given limited-access media, and wherein the addition of the second playback device to the media playback system provides authorization to access the given limited-access media to any other playback device in the media playback system; and





during a second period of time that begins after detecting that the second playback device has been added to the media playback system:
receive a request to play back the given limited-access media that the first playback device was not previously authorized to access during the first period of time;
obtain the given limited-access media; and
play back the given limited-access media.


11. The non-transitory computer-readable medium of claim 10, wherein the program instructions stored on the non-transitory computer-readable 
before obtaining the given limited-access media, request the given limited-access media from the cloud-based media service.

17. The non-transitory computer-readable medium of claim 10, wherein the program instructions that, when executed by at least one processor, cause the first playback device to detect that the second playback device has been added to the media playback system comprise program instructions that, when executed by at least one processor, cause the first playback device to determine that the second playback device has been registered with a user account of the media playback system

determine that a particular playback device having a limited-playback device characteristic is included within the given media playback system, wherein the limited-playback device characteristic comprises a particular model of playback device;


after determining that the particular playback device is included within the given media playback system, (i) transmit an identification message comprising a device identifier of the particular playback device, wherein the device identifier indicates a right to access limited-access media, and (ii) cause the particular playback device to be registered with a user account of the given media playback system;
after transmitting the identification message, receive the limited-access media, wherein playback of the limited-access media is limited to one or more media playback systems that include the particular playback device having the limited-playback device characteristic;
based on determining that the particular playback device having the limited-playback device characteristic is included within the given media playback system, cause one or more playback devices within the given media playback system that lack the limited-playback device characteristic to retrieve and play back the limited-access media; and
after registration of the particular playback device with the user account of the given media playback system, cause one or more playback devices within a different media playback system that lack the limited-playback device characteristic to retrieve and play back the limited-access media, wherein the particular playback device has been moved to the different media playback system.

12. The non-transitory computer-readable medium of claim 10, wherein the non-transitory computer-readable medium is also provisioned with program instructions that, when executed by at least one processor, cause the first playback device to:
before obtaining the given limited-access media, receive a token, wherein the token represents the authorization to access the given limited-access media; and
before obtaining the given limited-access media, transmit the token.
14. The non-transitory computer-readable medium of claim 12, wherein the non-transitory computer-readable medium is also provisioned with program instructions that are executable by the at least one processor such that the playback device is configured to:
before receiving the limited-access media, receive a token, wherein the token represents a right to access the limited-access media; and

before receiving the limited-access media, transmit the token.
13. The non-transitory computer-readable medium of claim 10, wherein the program instructions that, when executed by at least one processor, cause the first playback device to obtain the given limited-access media comprise program instructions that, when executed by at least one processor, cause the first playback device to receive the given limited-access media from the second playback device.
13. The non-transitory computer-readable medium of claim 12, wherein the program instructions that are executable by at least one processor such that the playback device is configured to cause the one or more playback devices within the given media playback system that lack the limited-playback device characteristic to retrieve and play back the limited-access media comprise program instructions that are executable by at least one processor such that the playback device is configured to cause at least the particular playback device to play back the limited-access media.

determine that the given limited-access media can only be played back by (a) the second playback device and (b) one or more playback devices that are grouped with the second playback device for synchronous playback, and wherein the program instructions that, when executed by at least one processor, cause the first playback device to play back the given limited-access media comprise program instructions that, when executed by at least one processor, cause the first playback device to play back the given limited-access media in synchrony with the second playback device.
15. The non-transitory computer-readable medium of claim 12, wherein the non-transitory computer-readable medium is also provisioned with program instructions that are executable by the at least one processor such that the playback device is configured to:
determine that the limited-access media can only be played back by (a) the particular playback device and (b) one or more playback devices that are bonded with the particular playback device.

18. The non-transitory computer-readable medium of claim 12, wherein the non-transitory computer-readable medium is also provisioned with program instructions that are executable by the at least one processor such that the playback device is configured to:
determine that the limited-access media can only be retrieved and played back by (a) the particular playback device and (b) one or more playback devices that are grouped with the particular playback device.
15. The non-transitory computer-readable medium of claim 10, wherein the given limited-access media comprises a playback characteristic, and wherein a configuration of the second playback device is based on the playback characteristic of the given limited-access media.
16. The non-transitory computer-readable medium of claim 12, wherein the limited-access media comprises a playback characteristic, and wherein a configuration of the particular playback device is based on the playback characteristic of the limited-access media.
16. The non-transitory computer-readable medium of claim 10, wherein the program instructions that, when executed by at least one processor, cause the first playback device to detect that the second playback device has been added to the media playback system comprise program instructions that, when executed by at least one processor, cause the first playback device to determine that the second playback device is in communication with the first playback device via a local area network utilized by the media playback system
17. The non-transitory computer-readable medium of claim 12, wherein the program instructions that are executable by at least one processor such that the playback device is configured to determine that the particular playback device having the limited-playback device characteristic is included within the given media playback system comprise program instructions that are executable by at least one processor such that the playback device is configured to determine that the particular playback device is in communication with the playback device via a local area network utilized by the given media playback system.

TABLE 2

The difference between claims 10-17 of the current application and claims 12-18 of the 739’ patent is that the current application detect that a second playback device has been added to the media playback system and the 739’ patent after determining that the particular playback device is included within the given media playback system.  Both the current application and the 739’ patent used to involve causing the media playback system to play back the limited-access media.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute “detect that a second playback device has been added to the media playback system” with “after determining that the particular playback device is included within the given media playback system” because the remaining elements would have performed the same function (i.e., involve causing the media playback system to play back the limited-access media) as before.  Such substitution would not interfere with the functionality of the remaining elements.
Current Application claims 19-20
739’ patent claim 7
19. A method carried out by a first playback device, the method comprising:

during a first period of time, operating as part of a media playback system that does not include any other playback device that has access to given limited-access media, such that the first playback device is not authorized to access the given limited-access media during the first period of time;
detecting that a second playback device has been added to the media playback system, wherein the second playback device is provisioned with a limited-playback device characteristic that facilitates access to the given limited-access media, and wherein the addition of the second playback device to the media playback system provides authorization to access the given limited-access media to any other playback device in the media playback system; and






receiving a request to play back the given limited-access media that the first playback device was not previously authorized to access during the first period of time;
obtaining the given limited-access media; and
playing back the given limited-access media







20. The method of claim 19, further comprising:
determining that the given limited-access media can only be played back by (a) the second playback device and (b) one or more playback devices that are grouped with the second playback device for synchronous playback, and wherein playing back the given limited-access media comprises playing back the given limited-access media in synchrony with the second playback device

determining that a particular playback device having a limited-playback device characteristic is included within the given media playback system, wherein the limited-playback device characteristic comprises a particular model of playback device;


after determining that the particular playback device is included within the given media playback system, (i) transmitting an identification message comprising a device identifier of the particular playback device, wherein the device identifier indicates a right to access limited-access media, and (ii) causing the particular playback device to be registered with a user account of the given media playback system;
after transmitting the identification message, receiving the limited-access media, wherein playback of the limited-access media is limited to one or more media playback systems that include the particular playback device having the limited-playback device characteristic;

after registration of the particular playback device with the user account of the given media playback system, causing one or more playback devices within a different media playback system that lack the limited-playback device characteristic to retrieve and play back the limited-access media, wherein the particular playback device has been moved to the different media playback system.



The difference between claims 19 and 20 of the current application and claim 7 of the 739’ patent is that the current application detecting that a second playback device has been added to the media playback system and the 739’ patent after determining that the particular playback device is included within the given media playback system.  Both the current application and the 739’ patent used to involve causing the media playback system to play back the limited-access media.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute “detecting that a second playback device has been added to the media playback system” with “after determining that the particular playback device is included within the given media playback system” because the remaining elements would have performed the same function (i.e., involve causing the media playback system to play back the limited-access media) as before.  Such substitution would not interfere with the functionality of the remaining elements.
The difference between claims 20 of the current application and claim 7 of the 739’ patent is that claims 20 of the current application recites the underlined elements as shown in the comparison table above.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to omit the underlined elements because the person would have realized that the remaining element would perform the same functions as before. “Omission of element and its function in combination is obvious expedient if the remaining elements perform same functions as before.” See In re Karlson (CCPA) 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U. S. Court of Customs and Patent Appeals.

Claim Objections
Claim 16-20 are objected to because of the following informalities:  
In claims 16-20, the end of each claim should be added a period.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6-7, 9-13, 15-16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Barraclough et al.(US 2016/0006737 A1), hereinafter referred to as Barraclough, in view of Onishi (US 2010/0082725 A1).

	With respect to claim 1, Barraclough teaches A first playback device (subscriber system and with a multitude of remote devices such as the mobile device first playback device], to facilitate subscriber media access at the remote devices, para. 0068) comprising: 
	at least one processor (mobile-type devices, such as mobile packet-based devices (e.g., mobile telephones, laptops or personal devices) [including processor], para. 0094); 
	a non-transitory computer-readable medium (mobile-type devices, such as mobile packet-based devices (e.g., mobile telephones, laptops or personal devices) [including memory], para. 0094); and 
	program instructions stored on the non-transitory computer-readable medium that are executable by the at least one processor (mobile-type devices, such as mobile packet-based devices (e.g., mobile telephones, laptops or personal devices) [including memory], para. 0094) such that the first playback device is configured to: 
	during a first period of time, operate as part of a media playback system that does not include any other playback device that has access to given limited-access media, such that the first playback device is not authorized to access the given limited-access media during the first period of time (the system includes a network-based server, a plurality of remote packet-based devices [including the first playback device], para. 0024; fig. 1; the host server then makes this share available to the recipient in response to a request to access the share by the recipient, the host server contacts the indicated recipient to inform the recipient that the share is available, para. 0051; unsubscriber user/device has no access to subscriber media, para. 0068); 
	determining that a second playback device has been added to the media playback system, wherein the second playback device is provisioned with a limited-playback device characteristic that facilitates access to the given limited-access media (when a share user at a mobile device [second playback device] or at another remote packet-based device wishes to access the share, that user is required to register for a service via the host server, para. 0062; the network-based server notifies or otherwise controls the network cache to make data for suspended accounts inaccessible until the account is reinstated [added to the system], para. 0034; the network-based server prompts the user for access information (e.g., user names, passwords, access restrictions), para. 0036; depending upon one or more characteristics such as the capabilities of the device, subscription level of a user at the device or the subscription level of a user, providing the media to the remote device, para. 0072; the host server and/or subscription system  [the media playback system] transcode media in two or more formats for mobile playback, where specific audio playback devices are registered to a subscriber, media transcoded into alternative audio formats for each specific device, para. 0077), and wherein the addition of the second playback device to the media playback system provides authorization to access the given limited-access media to any other playback device in the media playback system (where a user purchases and pays for time-limited usage of the network cache, the network-based server selectively deletes the registered user's data from the network cache upon expiration of such time, para. 0033; a subscription service facilitates second playback device], para. 0053); and 
	during a second period of time that begins after determining that the second playback device has been added to the media playback system (when a share user at a mobile device [second playback device] or at another remote packet-based device wishes to access the share, that user is required to register for a service via the host server, para. 0062 [registered for share including within the system]): 
	receive a request to play back the given limited-access media that the first playback device was not previously authorized to access during the first period of time (the host server contacts the indicated recipient to inform the recipient that the share is available, para. 0051; once authorized, a data request initiated by the user at the remote packet-based device 120 is processed by the network-based server 110, and a media player used to access the requested data is launched at the remote packet-based device, for example, limit access to the media for playback, para. 0040; a media player used to access the requested data is launched at the remote packet-based device, for example, limit access to the media for playback, para. 0040; including an expiration date for access to the media, para. 0080); 
	obtain the given limited-access media (a share is presented to a remote user, such as the remote user [including first playback device], for access via a URL; when a remote user clicks on a share URL, a media ; and 
	play back the given limited-access media (media player used to access the requested data is launched at the remote packet-based device [first playback device], for example, limit access to the media for playback, para. 0040; including an expiration date for access to the media, para. 0080).
	Barraclough does not explicitly teach
detecting that a second playback device has been added to the media playback system;  
However, Onishi teaches detecting that a second playback device has been added to the media playback system (the user carrying the control terminal moves to the friend's home (LAN-B), the local content processing unit of the control terminal is then connected to the local area network B; the local content processing unit of the control terminal, due to the UPnPDA function, detects the devices (the router, the TV and the PC) connected to the local area network B, para. 0052) in order to improve security for transferring the content data as taught by Onishi (para. 0094); 
Therefore, based on Barraclough in view of Onishi, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Onishi to the device of Barraclough in order to improve security for transferring the content data as taught by Onishi (para. 0094).

The first playback device of claim 1, wherein the program instructions stored on the non- transitory computer-readable medium that are executable by the at least one processor such that the first playback device is configured to obtain the given limited-access media comprise program instructions stored on the non-transitory computer-readable medium that are executable by the at least one processor such that the first playback device is configured to receive the given limited-access media from a cloud-based media service, and wherein the first playback device further comprises program instructions stored on the non-transitory computer-readable medium that are executable by the at least one processor such that the first playback device is configured to: 
	before obtaining the given limited-access media, request the given limited-access media from the cloud-based media service (when a user at registered data source wishes to remotely access the data himself or herself, para. 0035; a remote user implements the token by providing the token with authorization information to the network-based server, such as by clicking on a URL, the network-based server responds by directing appropriate data to the requesting remote user, para. 0035; for example, limit access to the media for playback, para. 0040).

	With respect to claim 3, Barraclough teaches The first playback device of claim 1, further comprising program instructions stored on the non-transitory computer-readable medium that are executable by the at least one processor such that the first playback device is configured to: 
	before obtaining the given limited-access media, receive a token, wherein the token represents the authorization to access the given limited-access media (when a user at registered data source wishes to share particular data with another user, the registered user directs the creation of an electronic token that specifies information that can be used to identify the data to which access is to be provided; the electronic token is provided for access by a remote user (e.g., as a URL), para. 0035); and 
	before obtaining the given limited-access media, transmit the token (when such a remote user implements the token by providing the token with authorization information to the network-based server 110, such as by clicking on a URL, the network-based server responds by directing appropriate data from the network cache 140 to the requesting remote user, para. 0035).

	With respect to claim 4, Barraclough teaches The first playback device of claim 1, wherein the program instructions stored on the non- transitory computer-readable medium that are executable by the at least one processor such that the first playback device is configured to obtain the given limited-access media comprise program instructions stored on the non-transitory computer-readable medium that are executable by the at least one processor such that the first playback device is configured to receive the given limited-access media from the second playback device (when a remote user at a mobile device accesses a share, the media source provide the media to subscribed network-based device [second playback device], which in turn routes the media to the mobile device [first playback device], para. 0050).

	With respect to claim 6, Barraclough teaches The first playback device of claim 1, wherein the given limited-access media comprises a playback characteristic, and wherein a configuration of the second playback device is based on the playback characteristic of the given limited-access media (the quality (e.g., bitrate) of data provided for access at a remote packet-based device is set in accordance with a subscription level of a user at one or both of the remote packet-based device receiving the data or a registered data source providing the data, para. 0043; for example, limit access to the media for playback, para. 0040; also see para. 0059).

	With respect to claim 7, Barraclough teaches The first playback device of claim 1, wherein the program instructions stored on the non- transitory computer-readable medium that are executable by the at least one processor such that the first playback device is configured to detect that the second playback device has been added to the media playback system comprise program instructions stored on the non-transitory computer-readable medium that are executable by the at least one processor such that the first playback device is configured to determine that the second playback device is in communication with the first playback device via a local area network utilized by the media playback system (the subscriber system includes one or more media devices such as a personal computer .

	With respect to claim 9, Barraclough teaches The first playback device of claim 1 as described above, 
	Further, Onishi teaches further comprising program instructions stored on the non-transitory computer-readable medium that are executable by the at least one processor such that the first playback device is configured to: 
after detecting that the second playback device has been added to the media playback system, transmit, to a control device of the media playback system, a message that causes the control device to display a selectable indication of the given limited-access media (the user carrying the control terminal moves to the friend's home (LAN-B), the local content processing unit of the control terminal is then connected to the local area network B; the local content processing unit of the control terminal, due to the UPnPDA function, detects the devices (the router, the TV and the PC) connected to the local area network B, para. 0052; after that, the user selects the reproduction unit from the reproduction unit list screen displayed on the display unit of the control terminal; the depicted case assumes that the TV is selected, para. 0076) in order to improve security for transferring the content data as taught by Onishi (para. 0094). 


	With respect to claim 10, A non-transitory computer-readable medium (mobile-type devices, such as mobile packet-based devices (e.g., mobile telephones, laptops or personal devices) [including memory], para. 0094), wherein the non-transitory computer- readable medium is provisioned with program instructions that, when executed by at least one processor (mobile-type devices, such as mobile packet-based devices (e.g., mobile telephones, laptops or personal devices) [including processor], para. 0094), cause a first playback device (subscriber system and with a multitude of remote devices such as the mobile device [first playback device], to facilitate subscriber media access at the remote devices, para. 0068)  to: 
	during a first period of time, operate as part of a media playback system that does not include any other playback device that has access to given limited-access media, such that the first playback device is not authorized to access the given limited-access media during the first period of time (the system includes a network-based server, a plurality of remote packet-based devices [including the first playback device], para. 0024; fig. 1; the host server then makes this share available to the recipient in response to a request to access the share by the recipient, the host server contacts the indicated recipient to inform the recipient that the share is available, para. 0051; unsubscriber user/device has no access to subscriber media, para. 0068); 
	determining that a second playback device has been added to the media playback system, wherein the second playback device is provisioned with a limited-playback device characteristic that facilitates access to the given limited-access media (when a share user at a mobile device [second playback device] or at another remote packet-based device wishes to access the share, that user is required to register for a service via the host server, para. 0062; the network-based server notifies or otherwise controls the network cache to make data for suspended accounts inaccessible until the account is reinstated [added to the system], para. 0034; the network-based server prompts the user for access information (e.g., user names, passwords, access restrictions), para. 0036; depending upon one or more characteristics such as the capabilities of the device, subscription level of a user at the device or the subscription level of a user, providing the media to the remote device, para. 0072; the host server and/or subscription system  [the media playback system] transcode media in two or more formats for mobile playback, where specific audio playback devices are registered to a subscriber, media transcoded into alternative audio formats for each specific device, para. 0077), and wherein the addition of the second playback device to the media playback system provides authorization to access the given limited- access media to any other playback device in the media playback system (where a user purchases and pays for time-limited usage of the network cache, the network-based server selectively deletes the registered user's data from the network cache upon expiration of such time, para. 0033; a subscription service facilitates access to a media set that belongs to a third party provider to which a user is subscribed [second playback device], para. 0053); and 
	during a second period of time that begins after determining that the second playback device has been added to the media playback system (when a share user at a mobile device [second playback device] or at another remote packet-based device wishes to access the share, that user is required to register for a service via the host server, para. 0062 [registered for share including within the system]): 
	receive a request to play back the given limited-access media that the first playback device was not previously authorized to access during the first period of time (the host server contacts the indicated recipient to inform the recipient that the share is available, para. 0051; once authorized, a data request initiated by the user at the remote packet-based device 120 is processed by the network-based server 110, and a media player used to access the requested data is launched at the remote packet-based device, for example, limit access to the media for playback, para. 0040; a media player used to access the requested data is launched at the remote packet-based device, for example, limit access to the media for playback, para. 0040; including an expiration date for access to the media, para. 0080); 
	obtain the given limited-access media (a share is presented to a remote user, such as the remote user [including first playback device], for access via a URL; when a remote user clicks on a share URL, a media player (e.g., a flash audio player) is displayed and used to play an appropriately transcoded version of the shared media, para. 0078); and 
	play back the given limited-access media (media player used to access the requested data is launched at the remote packet-based device [first playback device], for example, limit access to the media for playback, para. 0040; including an expiration date for access to the media, para. 0080).
Barraclough does not explicitly teach
detect that a second playback device has been added to the media playback system;  
However, Onishi teaches detect that a second playback device has been added to the media playback system (the user carrying the control terminal moves to the friend's home (LAN-B), the local content processing unit of the control terminal is then connected to the local area network B; the local content processing unit of the control terminal, due to the UPnPDA function, detects the devices (the router, the TV and the PC) connected to the local area network B, para. 0052) in order to improve security for transferring the content data as taught by Onishi (para. 0094); 
Therefore, based on Barraclough in view of Onishi, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Onishi to the medium of Barraclough in order to improve security for transferring the content data as taught by Onishi (para. 0094).

	With respect to claim 11, Barraclough teaches The non-transitory computer-readable medium of claim 10, wherein the program instructions stored on the non-transitory computer-readable medium that, when executed by at least one processor, cause the first playback device to obtain the given limited-access media comprise program instructions stored on the non-transitory computer-readable medium comprise program instructions that, when executed by at least one processor, cause the first playback device to receive the given limited-access media from a cloud-based media service, and wherein the non-transitory computer-readable medium is also provisioned with program instructions that, when executed by at least one processor, cause a first playback device to: 
	before obtaining the given limited-access media, request the given limited-access media from the cloud-based media service (when a user at registered data source wishes to remotely access the data himself or herself, para. 0035; a remote user implements the token by providing the token with authorization information to the network-based server, such as by clicking on a URL, the network-based server responds by directing appropriate data to the requesting remote user, para. 0035; for example, limit access to the media for playback, para. 0040).

	With respect to claim 12, Barraclough teaches The non-transitory computer-readable medium of claim 10, wherein the non-transitory computer-readable medium is also provisioned with program instructions that, when executed by at least one processor, cause the first playback device to: 
	before obtaining the given limited-access media, receive a token, wherein the token represents the authorization to access the given limited-access media (when a user at registered data source wishes to share particular data with another user, the registered user directs the creation of an electronic token that specifies information that can be used to identify the data to which access is to be provided; the electronic token is provided for access by a remote user (e.g., as a URL), para. 0035); and 
	before obtaining the given limited-access media, transmit the token (when such a remote user implements the token by providing the token with authorization information to the network-based server 110, such as by clicking on a URL, the network-based server responds by directing appropriate data from the network cache 140 to the requesting remote user, para. 0035).

	With respect to claim 13, Barraclough teaches The non-transitory computer-readable medium of claim 10, wherein the program instructions that, when executed by at least one processor, cause the first playback device to obtain the given limited-access media comprise program instructions that, when executed by at least one processor, cause the first playback device to receive the given limited-access media from the second playback device (when a remote user at a mobile device accesses a share, the media source provide the media to subscribed network-based device [second playback device], which in turn routes the media to the mobile device [first playback device], para. 0050).

	With respect to claim 15, Barraclough teaches The non-transitory computer-readable medium of claim 10, wherein the given limited- access media comprises a playback characteristic, and wherein a configuration of the second playback device is based on the playback characteristic of the given limited-access media (the quality (e.g., bitrate) of data provided for access at a remote packet-based device is set in accordance with a subscription level of a user at one or both of the remote packet-based device receiving the data or a registered data source providing the data, .

	With respect to claim 16, Barraclough teaches The non-transitory computer-readable medium of claim 10, wherein the program instructions that, when executed by at least one processor, cause the first playback device to detect that the second playback device has been added to the media playback system comprise program instructions that, when executed by at least one processor, cause the first playback device to determine that the second playback device is in communication with the first playback device via a local area network utilized by the media playback system (the subscriber system includes one or more media devices such as a personal computer (PC), digital audio player, personal video recorder or media storage device; these devices are integrated, such as with a personal computer, and/or communicatively coupled with one another, such as with a home network, para. 0069; such as a local area network (LAN) implemented for a locality such as a home, para. 0026)

	With respect to claim 18, Barraclough teaches The non-transitory computer-readable medium of claim 10 as described above, 
	Further, Onishi teaches wherein the non-transitory computer-readable medium is also provisioned with program instructions that, when executed by at least one processor, cause the first playback device to: 
after detecting that the second playback device has been added to the media playback system, transmit, to a control device of the media playback system, a message that causes the control device to display a selectable indication of the given limited-access media (the user carrying the control terminal moves to the friend's home (LAN-B), the local content processing unit of the control terminal is then connected to the local area network B; the local content processing unit of the control terminal, due to the UPnPDA function, detects the devices (the router, the TV and the PC) connected to the local area network B, para. 0052; after that, the user selects the reproduction unit from the reproduction unit list screen displayed on the display unit of the control terminal; the depicted case assumes that the TV is selected, para. 0076) in order to improve security for transferring the content data as taught by Onishi (para. 0094) 
Therefore, based on Barraclough in view of Onishi, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Onishi to the medium of Barraclough in order to improve security for transferring the content data as taught by Onishi (para. 0094).

	With respect to claim 19, Barraclough teaches A method carried out by a first playback device (subscriber system and with a multitude of remote devices such as the mobile device [first playback device], to facilitate subscriber media access at the remote devices, para. 0068), the method comprising: 
	during a first period of time, operating as part of a media playback system that does not include any other playback device that has access to given limited-access media, such that the first playback device is not authorized to access the given limited-access media during the first period of time (the system includes a network-based server, a plurality of remote packet-based devices [including the first playback device], para. 0024; fig. 1; the host server then makes this share available to the recipient in response to a request to access the share by the recipient, the host server contacts the indicated recipient to inform the recipient that the share is available, para. 0051; unsubscriber user/device has no access to subscriber media, para. 0068); 
	determining that a second playback device has been added to the media playback system, wherein the second playback device is provisioned with a limited-playback device characteristic that facilitates access to the given limited-access media (when a share user at a mobile device [second playback device] or at another remote packet-based device wishes to access the share, that user is required to register for a service via the host server, para. 0062; the network-based server notifies or otherwise controls the network cache to make data for suspended accounts inaccessible until the account is reinstated [added to the system], para. 0034; the network-based server prompts the user for access information (e.g., user names, passwords, access restrictions), para. 0036; depending upon one or more characteristics such as the capabilities of the device, subscription level of a user at the device or the subscription level of a user, providing the media to the remote device, para. 0072; the host server and/or subscription system  [the media playback system] transcode media in two or more formats for mobile playback, where specific audio playback devices are registered to a subscriber, media transcoded into alternative audio formats for each specific device, para. 0077), and wherein the addition of the second playback device to the media playback system provides authorization to access the given limited- access media to any other playback device in the media playback system (where a user purchases and pays for time-limited usage of the network cache, the network-based server selectively deletes the registered user's data from the network cache upon expiration of such time, para. 0033; a subscription service facilitates access to a media set that belongs to a third party provider to which a user is subscribed [second playback device], para. 0053); and 
	during a second period of time that begins after determining that the second playback device has been added to the media playback system (when a share user at a mobile device [second playback device] or at another remote packet-based device wishes to access the share, that user is required to register for a service via the host server, para. 0062 [registered for share including within the system]): 
	receiving a request to play back the given limited-access media that the first playback device was not previously authorized to access during the first period of time (the host server contacts the indicated recipient to inform the recipient that the share is available, para. 0051; once authorized, a data request initiated by the user at the remote packet-based device 120 is processed by the network-based server 110, and a media player used to access the requested data is launched at the remote packet-based device, for example, limit access to the media for playback, para. 0040; a media player used to access the requested data is launched at the remote packet-based device, for example, limit access to the media for playback, para. 0040; including an expiration date for access to the media, para. 0080); 
	obtaining the given limited-access media (a share is presented to a remote user, such as the remote user [including first playback device], for access via a URL; when a remote user clicks on a share URL, a media player (e.g., a flash audio player) is displayed and used to play an appropriately transcoded version of the shared media, para. 0078); and 
	playing back the given limited-access media (media player used to access the requested data is launched at the remote packet-based device [first playback device], for example, limit access to the media for playback, para. 0040; including an expiration date for access to the media, para. 0080)
Barraclough does not explicitly teach
detecting that a second playback device has been added to the media playback system;  
However, Onishi teaches detecting that a second playback device has been added to the media playback system (the user carrying the control terminal moves to the friend's home (LAN-B), the local content processing unit of the control terminal is then connected to the local area network B; the local content processing unit of the control terminal, due to the UPnPDA function, detects the devices (the router, the TV and the PC) connected to the local area network B, para. 0052) in order to improve security for transferring the content data as taught by Onishi (para. 0094); 
Therefore, based on Barraclough in view of Onishi, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Onishi to the method of Barraclough in order to improve security for transferring the content data as taught by Onishi (para. 0094).

Claims 5, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Barraclough et al.(US 2016/0006737 A1), hereinafter referred to as Barraclough, in view of Onishi (US 2010/0082725 A1), and further in view of Agerbak et al. (US 2013/0173794 A1), hereinafter referred to as Agerbak.

	With respect to claim 5, Barraclough teaches The first playback device of claim 1, further comprising program instructions stored on the non-transitory computer-readable medium that are executable by the at least one processor such that the first playback device is configured to: 
	determine that the given limited-access media can only be played back by (a) the second playback device and (b) one or more playback devices that are grouped with the second playback device for synchronous playback (when a user at registered data source wishes to share particular data with another user or remotely access the data himself or herself, para. 0035; a remote user implements the token by providing the token with authorization information to the network-based server, such as by clicking on a URL, the network-based server responds by directing appropriate data to the requesting remote user, para. 0035; for example, limit access to the media for playback, para. 0040), and 
	Barraclough in view of Onishi does not explicitly teach
	wherein the program instructions stored on the non- transitory computer-readable medium that are executable by the at least one processor such that the first playback device is configured to play back the given limited-access media comprise program instructions stored on the non-transitory computer-readable medium that are executable by the at least one processor such that the first playback device is configured to play back the given limited-access media in synchrony with the second playback device.
However, Agerbak teaches wherein the program instructions stored on the non- transitory computer-readable medium that are executable by the at least one processor such that the first playback device is configured to play back the given limited-access media comprise program instructions stored on the non-transitory computer-readable medium that are executable by the at least one processor such that the first playback device is configured to play back the given limited-access media in synchrony with the second playback device (an application module is configured to facilitate grouping a number of selected zone players into a zone group and synchronizing the zone players for audio play back, para. 0060) in order to facilitate communications among a group of devices as taught by Agerbak (para. 0019).
Therefore, based on Barraclough in view of Onishi, and further in view of Agerbak, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Agerbak to the device of Barraclough in view of Onishi in order to facilitate communications among a group of devices as taught by Agerbak (para. 0019).

	With respect to claim 14, Barraclough teaches The non-transitory computer-readable medium of claim 10, wherein the non-transitory computer-readable medium is also provisioned with program instructions that, when executed by at least one processor, cause the first playback device to: 
	determine that the given limited-access media can only be played back by (a) the second playback device and (b) one or more playback devices that are grouped with the second playback device for synchronous playback (when a user at registered data source wishes to share particular data with another user or remotely access the data himself or herself, para. 0035; a remote user implements the token by providing the token with authorization information to the network-based server, such as by clicking on a URL, the network-based server responds by directing appropriate data to the requesting remote user, para. 0035; for example, limit access to the media for playback, para. 0040), and
	Barraclough in view of Onishi does not explicitly teach wherein the program instructions that, when executed by at least one processor, cause the first playback device to play back the given limited-access media comprise program instructions that, when executed by at least one processor, cause the first playback device to play back the given limited-access media in synchrony with the second playback device.
However, Agerbak teaches wherein the program instructions that, when executed by at least one processor, cause the first playback device to play back the given limited-access media comprise program instructions that, when executed by at least one processor, cause the first playback device to play back the given limited-access media in synchrony with the second playback device (an application module is configured to facilitate grouping a number of selected zone .
Therefore, based on Barraclough in view of Onishi, and further in view of Agerbak, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Agerbak to the medium of Barraclough in view of Onishi in order to facilitate communications among a group of devices as taught by Agerbak (para. 0019).

	With respect to claim 20, Barraclough teaches The method of claim 19, further comprising: 
	determining that the given limited-access media can only be played back by (a) the second playback device and (b) one or more playback devices that are grouped with the second playback device for synchronous playback (when a user at registered data source wishes to share particular data with another user or remotely access the data himself or herself, para. 0035; a remote user implements the token by providing the token with authorization information to the network-based server, such as by clicking on a URL, the network-based server responds by directing appropriate data to the requesting remote user, para. 0035; for example, limit access to the media for playback, para. 0040), and 
	Barraclough in view of Onishi does not explicitly teach wherein playing back the given limited-access media comprises playing back the given limited-access media in synchrony with the second playback device
wherein playing back the given limited-access media comprises playing back the given limited-access media in synchrony with the second playback device (an application module is configured to facilitate grouping a number of selected zone players into a zone group and synchronizing the zone players for audio play back, para. 0060) in order to facilitate communications among a group of devices as taught by Agerbak (para. 0019).
Therefore, based on Barraclough in view of Onishi, and further in view of Agerbak, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Agerbak to the method of Barraclough in view of Onishi in order to facilitate communications among a group of devices as taught by Agerbak (para. 0019).

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Barraclough et al.(US 2016/0006737 A1), hereinafter referred to as Barraclough, in view of Onishi (US 2010/0082725 A1), and further in view of Gonzalez et al. (US 2010/0287609 A1), hereinafter referred to as Gonzalez.

	With respect to claim 8, Barraclough in view of Onishi teaches The first playback device of claim 1 as describe above, 
	Barraclough in view of Onishi does not explicitly teach wherein the program instructions stored on the non- transitory computer-readable medium that are executable by the at least one processor such that the first playback device is configured to detect that the second playback device has been added to the media playback system comprise program instructions stored on the non-transitory computer-readable medium that are executable by the at least one processor such that the first playback device is configured to determine that the second playback device has been registered with a user account of the media playback system.
	However, Gonzalez teaches wherein the program instructions stored on the non- transitory computer-readable medium that are executable by the at least one processor such that the first playback device is configured to detect that the second playback device has been added to the media playback system comprise program instructions stored on the non-transitory computer-readable medium that are executable by the at least one processor such that the first playback device is configured to determine that the second playback device has been registered with a user account of the media playback system (the device registration data is authenticated by the Device Registrar and securely delivered and stored by the device registration client in the CPE device; this information defines the devices that are associated with the user's domain and the relationships between the user subscriptions [user account] and those devices, para. 0090; the Content Usage Information 546 is initially generated by applying the usage rules against the restrictions defined in the user subscription(s) [including user account] obtained from the user subscription client and the devices registered to that user, which is obtained by the CPMS manager from the device registration client, para. 0092; a user registers a device into a home network domain involving, at least, the addition of a device identity to the domain, para. 0150; also see para. 0151) in order to allow rendering of content involving .
Therefore, based on Barraclough in view of Onishi, and further in view of Gonzalez, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Gonzalez to the device of Barraclough in view of Onishi in order to facilitate the migration to IP Terminal devices as taught by Gonzalez (para. 0065).

	With respect to claim 17, Barraclough in view of Onishi teaches The non-transitory computer-readable medium of claim 10 as describe above, 
	Barraclough in view of Onishi does not explicitly teach wherein the program instructions that, when executed by at least one processor, cause the first playback device to detect that the second playback device has been added to the media playback system comprise program instructions that, when executed by at least one processor, cause the first playback device to determine that the second playback device has been registered with a user account of the media playback system
	However, Gonzalez teaches wherein the program instructions that, when executed by at least one processor, cause the first playback device to detect that the second playback device has been added to the media playback system comprise program instructions that, when executed by at least one processor, cause the first playback device to determine that the second playback device has been registered with a user account of the media playback system (the device user account] and those devices, para. 0090; the Content Usage Information 546 is initially generated by applying the usage rules against the restrictions defined in the user subscription(s) [including user account] obtained from the user subscription client and the devices registered to that user, which is obtained by the CPMS manager from the device registration client, para. 0092; a user registers a device into a home network domain involving, at least, the addition of a device identity to the domain, para. 0150; also see para. 0151) in order to allow rendering of content involving device capabilities embedded in the Device Identifier as taught by Gonzalez (para. 0168)
Therefore, based on Barraclough in view of Onishi, and further in view of Gonzalez, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Gonzalez to the medium of Barraclough in view of Onishi in order to facilitate the migration to IP Terminal devices as taught by Gonzalez (para. 0065).

Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAO NGUYEN whose telephone number is (571)272-2666.  The examiner can normally be reached on Monday through Friday from 7:30 A.M. to 4:00 P.M. (EST).
Joon H. Hwang can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H.H.N/Examiner, Art Unit 2447                                                                                                                                                                                                        
September 28, 2021

/JOON H HWANG/Supervisory Patent Examiner, Art Unit 2447